Citation Nr: 1432123	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for kidney disease, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right kidney cancer, status post nephrectomy, and if so, whether service connection is warranted.

3.  Entitlement to a temporary total rating based on convalescence following an August 25, 2009 surgical procedure.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  He died in February 2012.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran passed away after perfecting the instant appeal, but prior to the Board making a decision on the merits of the claim.  In March 2012, the Board dismissed the appeal, noting that such dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the 
claim to completion.  That same month, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The Board also notes that the RO reopened the claim for service connection for kidney disease and denied it on the merits in its January 2010 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of both of the previously denied claims at issue in this appeal.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to service connection for kidney disease, entitlement to service connection for right kidney cancer, entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound, and entitlement to a temporary total rating based on convalescence following an August 25, 2009 surgical procedure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the Veteran's claims for service connection for kidney disease and kidney cancer; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the August 2003 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for kidney disease.

3.  Some of the evidence received since the August 2003 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for kidney cancer.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for kidney disease.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for kidney cancer.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for service connection for kidney disease and cancer of the right kidney were initially denied by way of an August 2003 rating decision.  The Veteran did not appeal the rating decision, nor was new and material evidence submitted within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2003 rating decision included service treatment records, VA and private treatment records, and a VA examination.  The RO denied service connection for kidney disease because the evidence did not show a relationship between the Veteran's kidney disease and his service-connected diabetes mellitus and there was no evidence of kidney disease in service.  Service connection for kidney cancer was denied because although there was evidence of possible renal cancer, that disability was not diagnosed and because there was no evidence showing that the condition was related to Agent Orange exposure, occurred during service, or was caused or aggravated by service.

Evidence added to the record since the August 2003 rating decision consists of a VA genitourinary examination and private medical opinion that note kidney cancer and right nephrectomy and discuss the causes of the Veteran's kidney disease.  Additionally, lay statements from the Veteran and his brother were submitted.  This evidence is "new," as it was not previously submitted to agency decision makers.  The private treatment records, VA examination, and private medical opinion are also material, as they relate to unestablished facts necessary to substantiate the claims.  Accordingly, the claims for service connection for kidney disease and kidney cancer are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for kidney disease is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for kidney cancer is reopened, and to this extent only, the appeal is granted.


REMAND

The claims for service connection for kidney disease and kidney cancer have been reopened, but the merits of each claim must still be considered.

Regarding the claim for service connection for kidney cancer, the appellant contends that the Veteran's renal cell carcinoma of the right kidney, which led to removal of that kidney, was caused by exposure to Agent Orange.  Although a 2003 VA examiner opined that the Veteran's kidney cancer was related to his Agent Orange exposure, the examiner identified the incorrect kidney, stated that he did not have information regarding the type of cancer with which the Veteran had been diagnosed, and stated that he had not reviewed the claims file, and provided no explanation for his opinion.  The other medical opinions of record do not address the causation of the Veteran's right kidney cancer.  The Board finds, therefore, that an additional medical opinion addressing this issue is necessary prior to adjudication of the claim.

Turning to the claim for service connection for kidney disease, the Board again finds that an additional medical opinion is needed.  The 2003 VA examiner noted that the Veteran was experiencing hematuria thought to be related to diabetes mellitus.  The examiner stated that "we think that his bleeding from the right kidney is from the diabetes, at least that is what his urologist told him and I agree with it."  However, private treatment records do not indicate that the Veteran's urologist had previously addressed the cause of the Veteran's kidney condition, and the right kidney ultimately was found to have cancer.  Subsequent private treatment records indicate the Veteran was diagnosed with chronic kidney disease and suggest a relationship between his kidney failure and his diabetes, hypertension, obesity, 
and nephrectomy.  In 2009, a VA examiner opined that the Veteran had chronic renal insufficiency noted by his private doctors to be related to diabetes, uninephrectomy, hypertension, and obesity.  The examiner opined that the Veteran's renal insufficiency was as likely as not related to his diabetes, hypertension, and renal cell carcinoma, but stated that it would be speculation 
to say that diabetes was the predominant factor.  In 2011, a private nephrologist submitted a letter stating that the Veteran had end stage renal disease secondary to diabetic nephropathy, but provided no rationale for his opinion.  

The Board also notes that an opinion on whether the Veteran's kidney disease and kidney cancer was aggravated by his diabetes has not been provided.  In this regard, secondary service connection may be awarded for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

Based on the foregoing considerations, the Board finds that an additional medical opinion should be obtained.

Finally, with regard to the issues of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound and entitlement to a temporary total rating based on convalescence following a surgical procedure, the Board finds that these issues are inextricably intertwined with the determinations regarding the appellant's claims for service connection for kidney disease and kidney cancer.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  Both the SMC and temporary total rating claims were filed based on the Veteran's ongoing treatment for complications of kidney failure.  Therefore, the SMC and temporary total disability claims must be readjudicated after the RO considers whether service connection is warranted for either of the kidney claims on appeal.

Any additional, relevant treatment records through the date of the Veteran's death should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide any information she has regarding any treatment the Veteran received for his kidney disease after June 2010, including the names and addresses of medical care providers, if possible.  After securing any necessary releases, the AOJ should request any identified records that are not duplicates of those already contained in the claims file.  If any requested records are not available, the appellant and her representative should be notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the file to a VA nephrologist or urologist to obtain opinions on the claims for service connection for kidney disease and right kidney cancer.  After review of the claims file, the physician should provide an opinion on the following:

a. Whether the Veteran's right renal cell carcinoma was at least as likely as not (a 50 percent probability or greater) related to service, to include the Veteran's conceded exposure to Agent Orange.  The physician should explain the medical basis for the conclusion reached.

b. Whether the Veteran's chronic kidney disease at least as likely as not arose during service or is otherwise related to his period of active service from November 1969 to August 1971.  The physician should explain the medical basis for the conclusion reached.

c. If the physician concludes the Veteran's kidney disease and right renal cancer are not directly related to service, he or she should provide an opinion on whether it is at least as likely as not that the Veteran's diabetes caused his kidney disease and/or right renal cancer.  If not caused by diabetes, then the examiner should opine as to whether it is at least as likely as not that the Veteran's kidney disease and right renal cancer were permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his diabetes.  If the physician finds that the Veteran's kidney disease and/or right renal cancer were permanently worsened beyond normal progression (aggravated) by diabetes, he or she should attempt to quantify the degree of aggravation beyond the baseline level of the kidney disease and/or renal cancer.  The specialist should explain the medical basis for the conclusions reached.  

d. If the physician cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the above action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


